 Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 1 of 8




                                 I,JNITËD STATES DISTRICT COURT
                                     DISTRICT OF CONNECTICUT
-ïRü-srË!=s- -oF        -fiiÈ-åiR¡cK[ÄVERit                            -
                                 l--ocnr- T                                I
CONNECTICUT HEALTH FUND;     TRUSTEES    OF                                 ¡

THE BRICKLAYERS LOCAL 1 LABOR                                               :
MANAGEMENT COOPERATION TRUST FUND;                                          I     Civil Action No.
TRUSTEES OF THE BR.ICKLAYERS AND TROWEL                                     I

TRADES INTERNAT]ONAL PENSION FUND;
TRUSTEES OF THE INTERNATIONAL MASONRY
INSTITUTE; and THE ¡NTERNATIONAL UNION OF
BRICKLAYERS AND ALLIED CRAFTWORKERS,
LOCAL { CONNECTICUT
                                                                                  June 1,2020
                   Plaintiffs

    v.

 PRIDE CONSTRUCTION, LLC,

                   Defendant.




                                 :      ,      .   COMPLAINT..

PARTIES

         1. '     Plaintiffs Trustees of the Bricklayers Local 1 Connecticut Health Fund;

Trustees of the ,Bricklayers Local                 1 Labor     Management Cooperation Trust Fund;

Trustees of the Bricklayers and Trowel Trades lnternational Pension Fund; and the

Trustees of the !nternational Masonry lnstitute are the Trustees of a rnulti-empioyer

employee benefit plan,as those terms are defined in Sections 3(3) and 3(37) of the

Employee Retirernent,f ncome Security Act                   of   1974, (hereinafter "ERISA"), 29 U.S.C.




                                   ROBERT M. CHEVER¡E & ASSOCIATES' P.C.
 CôMMERCECENTERONE.33sEASTRIVEROB|VE. SUtrEl01 . EASTH^RTFORD,CT 06108. (860)290-9610.   FAX(860)29Û-9611   .   JUF|SNO.,l05719
 Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 2 of 8




Sections 1002(3) and (37). The Funds are established and maintained bv a Restated

Agreement and Declarêtion of Trust and by a Collective Bargaining Agreement between

the lnternational Uniqn of Bricklayers and Allied Graftworkers, Local 1 CT and Pride

Construction, LLC (herelnafter "Pride"). The Funds are administered at Zenith Arnerican

Solutions, 10 Technology Drive, P.O, Box 5817, Wallingford, Connecticut, 06492 and

1825 Eye Street, NW' Washington D.C., 20006.

        2.        The lnternational Union of B¡'icklayers and Allied Craftworkers, Local                                            1



Connecticut (hereinafter "Union") is a labor organization within the meaning of Section

2(5) of the National Labor Relations Act, 29 U.S.C. Section 152(5).

        3.        Pride is a Connecticut Limited Liability Cornpany with an address located

at   320 Munson Street, Nelv Haven, CT,                       06511.       Fri,Je transacted business as a

contractor or subcontractor in the construction industry and at all tirnes herein was an

"employer in an industry affecting connmerce" as defined in Sections 501(1), (3), and2(2)

of the Labor-Management Relations Act ("LMRA"), 29 U.S.C. Sections 142(1), (3), and

152(2);Sections 3(5), (9), (11), (12) and (14) of ERISA, 29 U.S.C. Sections 1002(5), (9),

(J1), (12) and ('tr4); ancl Section 3 of the Multi-Ëmployer Pension Plan Amendments Act

of 1980, 29 U.S.C. Section 1001(a).

cuBlgprçr!QN
        4.        This Court has jurisdiction of this action under Sectiens 502 and 515 of

ERISA, 29 U.S.C. Sectir¡ns 1132 and 1145, and under Section 301 of the LMRA, 29

U.S.C. Section 1S5(a). This is an action for breach of a Collective Bargaining Agreement




                                    ROBERT M. CHEVERIE & ASSOCIATES, P.C"
 coMMERcEcENTTào¡¡e. g3aEASTRtvERDRrve.. suíre10r . EASTHARTFoñD,cr o61os. (860)290-9610.   FAX(860)290-9611   .   JURtsNo.405719
 Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 3 of 8




between an employer and a labor organization representing employees in an industry

affecting commerce, and an action to collect contributions due to an employee benefit

plan under the terms of the Gollective Bargaining Agreement.
                             :




Count l: Delinquent Gontrihutions under ERISA
                 ..i
             .
        5.             The Plaintirfs hereby incorporate by reference Paragraphs 1-4 of the

Complaint as fuily set herein

        6.             Defendant Prirle entered into a Collective Bargaining Agreen'lent with the

Union on January 3, 2t11 establishing the terms and conditions of employment for

bricklayers employed by Pride.

        7.             The Coltectir¡e Bargaining Agreemerrt contains an "Evergreen Clause"

which binds individual contractors to subsequent agreements between the Union and the

respective EmpNoyer Associations, which are pa!'ty                           to the        Collective Bargaining

Agreement absent written notice of withdrawal from the Collective tsangaining Agreement

from a contractor to the Union within the tíme periods set forth in the Collective Bargaining

Agreernent.

        8.             Defendant Pride never gave written notice of withdrawalfrom the Collective
                                                                              :




Bargaining Agreement and therefore remained signatory to the Collective Bargaining

Agreement for all relevant events at issue.
  '     g.             The Collective Bargaining Agreement also binds Pride to the provisions of

the Agreement and Declarations of Trust that created the Funds ("Trust Agreements")

and to the Funds' Collection Policy which provides for interest, liquidated damages,




                                                           3
                                  ROBERT M. CHEVERIË& ÂSSOCIATES, P.C.
 couueRcrceHtERONE. S3SËASTRIVERDF|VE. SUTTElol . EASTHARTFORO,CT 06108. (860)290-9610.   FAX(860)290-9611   '   JUR|SNO.405719
 Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 4 of 8




reasonable attorney's fees, and sheriff                   ancJ   court costs to be imposed for the collection

of any contributicns that are nottimely                  paid.       ;




 '    '   1û.     Defenclant ftrr'ide employed'certain employees covered under the Collective

Eargaining Agreement throughout the relevant period for the months of September 20'15

through the present.

          11.      Pursuant to the Collective Bargaining Agreement, Pride is required to rnake

contributic¡ns t<¡ the Funds for each hour worked by its covered enrployees at the rate

and in the nlanner specifieC in the Collective Bargaining Agreement and Trust
A.greements.

          12.      Pride perforrned vuork on the Farnum Courls Project in 2017 and 20:18 ar¡d
                     ':.
performed at least 2,4A3 hcurs            <lf   work on tl'ris project for which benefit contriL¡utions were

nr.:t remitterC   to the Funcis;.
                                                    JJ



          13.      The Union and Fride'entered into an Escrow Agreement on January 30,

2t1g by whicþ a portiun of the benefits'in the amount af $72,20Û,00 representing
prer,,aillng wage obligatioris were paid by the General Contractor cn the Farnurn Courts

Proiect to be held in escrow by the'Pellegrino Law Firm pending either rnutual agreement

of the Parties or a bintjing Court decision.

          14.      Defendant Pride'failed to rnake contributions due to the Funds and Union

f'or wc¡rk covered u¡nder tlre Cotlective Bargaining Agreement on the Farnum Project in

the tc¡tal amount of $83,84t.67.




                                                                 4
                                      ROSERT M. CHEVERIE & ÁSSOCIATES, P.C.
 comvEscpcEtreRôNe:. sgsensrtnrueionrvE,; surTÉ101 .     EASTHARTFORD,.ÇT ætOs   .   (S60)æO-9610   !   FAX(S60)290-9611   .   JUR|SNO405719
      Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 5 of 8




                15.    The Plaintiff Funds conductedran audit of Pride covering September 2015

     thraugh December 2016 which revealed unpaíd benefit contributions in the amount of

     $4{r,053.15 including aucilt costs.

                '16.   Defendant Pride has failed to submit reports as requíred by the Collective
                                              .t
     Bargaining RgreemeÀt for thà months of September 2017 thrtiugh the present.
                                  -:-
                17.    Pride's failure to pay the amounts owed to the Funds and the Union is a

     violation ,cf ERISA 2S U.S. Code                       S 1145 reqrriring contrih¡utions to be rnade to
     multiemployer plans under the terms of a Collective Barç¡aining Agreement.

                18.    The arnount owed mav increase by the time jucJgrnent is entered, as Fride

     n"ray have continued to employ bricklayers and has not rernitted rernittance reports for
                                         l


     any months after August 2A17.
     ':     '
                19.    Fursualrt to          l$    l.J.S.C. 1132(g)(2). the provisions af the Trust Agreements,

     and the Collective Bargaining Agneement, Pride is liabte to the Plaintiffs for the unpaid
ti
                                                      l
     contributions,'an arnount equal to the greater of (a) double interest on the unpaid

     cantriliutions,     Lìt"     (b) interest plus liquidated damages provided for                          r"rnder        the Trust

     Agreements, as well as auditor fees and all attorney fees and court costs incurred by the

     Funds in the collection process.

     Ëeu¡rtll:B_rqgÊhafÇe @
         2A. The Plaintiffs hereby'incorporate                            by reference Paragraphs 1-16 of                            tl-re


     Complaint as       fr-rlly   set herein.




                                                                çl
                                                                  tr
                                          ROBERT M. CHEVERIE & ASSOCIATES, P.C.
      opMMEFìcEcENTÈno¡¡E..333'EASTRtvERORrvE. surTËiol . EASTHARTFoRD,gt 06108. (8ô0)æó-9610:.   FAX(s6o)290-9611   .   JURlsNo.405719
 Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 6 of 8




         21.      Pricle's failure to pay the amounts owed to the Funds and, the Union is a

breach of the Collective Bargaining Agreement.

         22.    ,, The amount orlved, r4a¡, incr,eqse þy the time juctgment is enterçd, as Pride

rnay have continuetj to employ bricklayers anrj has not rer"rritted remittance'reports for

any rnonths after Augurst 2017.

         23.      Pursuant to tl"re Collective Bargaining Agreement, Pride is liable to the

Plaintiffs for all unpaid delinquent Fund contributions, Union Dues, interest on the unpaid

contributions and dues, an amount equal to the greater of (a) interest on the unpaid

contributions, or (b) liquidated darnages provided for in the Plan, reasonäble attorney's

fees, costs of this action, and such other legal and equltable relief as the Court deems

appropriate.

WhIEREFORE, Plaintiff Fur¡ds pray:

    A.             That the Funds aird Union be awarded the ful! balance helcl in Escrow in

                   the amount. af 872,2A0.00 plus any accrued interest thereon.

    B.             îhat iha Peilegrino Law Firm be enjoined from releasing any portion of
                   the amouùts held in escrow to Pride during the pendency of                                                  this

                   litigation.
                                            .:.
    C.             That Pride be ordered to pay all unpaid fringe benefit contributions                                             in

                   excess        of the      Esbrow amounts awarded                      in the total atnount                       of

                   $'[23,993.82.




                      l
                                                              6
                                    ROBERT M. CHEVER¡E & ASSOCIATES, P.C.
 CoMMEÊCEcENtERONE. egsensinNÈR'DtiivE.. SUITElol . EASTHÀRTFORD,CT 0ô108..(860) æ0.:9610. FAX{860}290-e6ll
                                                                                                              .   JUR|SNO..to5719
Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 7 of 8




  D.           That Pride be required to pay the greater"of double interest or interest pius

               liquidated dainàges on the' ámount due, accrued from the date of the

               delinquency until the date of payrnents.

  E.           That Pride be ordered to pay the reasonable aitorney                       and        'auditor

               fees and costs incurred by thô Plaintiffs.

  F.           Tirat Plaintiffs have such c¡iher and further reiief as the Court rnay deem

               just and equitr:ble all at the cost of Pride.



                                                  FOR THE PLAINTIFFS,

                                                       ak/",ry
                                                  Alexånder Sllovejoy Esq. (ct3051 1 )
                                                  ROBËRT h/I. CHEVERIE
                                                   & ASSCICIATES, P.C.
                                                  333 Ëast River Drive, Suite 101
                                                  East þ{artford, CT 06108-4203
                                                  Tele.: (860) 290-9610
                                                  Fax: (860) 290-9611
                                                  E-mail : alovejoy@cheverielaw. corn




                                 ROBÊRT ñI. CHÊVERIE & ASSOCIAtrES, P,C.
CÐMMERCËCENTERONE.3S3EASTRIVERDRIVE.SU|TEl0r . EASTHARTFORD,CT 06108 - (860)æ0-S10.   FAX(860)290-9611   .   JURISNO./1O5719
 Case 3:20-cv-00748-VAB Document 1 Filed 06/01/20 Page 8 of 8




                                         cERTTFICATE 0F                SET|CE
       This is to certify that a copy of the fc'regoing Complaint has been served by

certified mail, as requirecl       bry   5û2(h) of the Employee Retirement lrrconre Secunty Act of

1g74,29 U.S"C. Section 1132(h), this 'lo day of June, ?02A on the following:

Secretary of the T-reasury
i NTERNAL RIVEN UE SERVICF

3'l l-lopkins Plaza, Suite 82
Baltirnore, MD 21201
Attn: Ëmph:y.ee Plans
Secretary of Labor
ZíJO Constitution Avenue, N.W.
Washington, D.C. 2CI2'1û
Attn: Assistant Solicitor for Plan
      Benefits .Çeculnity




                                                               :,¿,L            r-;(
                                                                               -_
                                                          Alexander S.tovejoy Ësq. (ct305f 1)
                                                          ROBERT lv'I. CHËVERIE
                                                           & ASSOCIATES, P,C.
                                                          333 East River Diive, Suite 1CI1
                                                          Ëast Hartford, CT 06108-42C3
                                                          Tele.: (860) 290-9610
                                                          Fax: {860) 290-961'!
                                                          Ë-nrail : a oveioy@cheverielaw. com
                                                                            f




                                                              I
                                     ROBERT M. CHEVERIE & ASSOCIAIES, P.C.
 coMMERcEoENTERoNE   . s3sEAsrRIvEBDRrvE. surrEl0r .   EAsTHARTFoRD;   cr       ooroa.'(æo).àgô-9610. FAX(s6o)490-96r   .   JURrsNo.40s7r9
